Citation Nr: 1218702	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-32 263	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to July 1947.  He died in January 2009 and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the RO in Washington, District of Columbia, which denied service connection for the cause of the Veteran's death (one basis for Dependency and Indemnity Compensation (DIC) benefits).  The RO in Albuquerque, New Mexico, currently has jurisdiction of the claim.  

The appellant submitted additional evidence in the form of a statement in support of claim after the case was certified to the Board, which was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  See December 2011 VA Form 8; statement received April 2012.  Review of the evidence submitted reveals that the assertions raised are duplicative.  Based on the foregoing, the Board finds that the evidence submitted is cumulative of that of record and already considered by the RO.  For this reason, the evidence need not be remanded to the AOJ.  See 38 C.F.R. § 20.1304 (2011). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the direct causes of death as pancreatic cancer and diabetes mellitus.

2.  Pancreatic cancer and diabetes mellitus were not present in service, are not presumptively related to service, and are not shown to be etiologically related to service. 

3.  There is no competent evidence of record establishing that service-connected posttraumatic stress disorder (PTSD) contributed to the Veteran's death.  

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2011). 

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2011).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b) (2011).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c) (2011). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2011). 

The appellant makes several contentions in support of her claim.  She initially asserted that the Veteran's service-connected PTSD caused him to develop colon cancer, which in turn led to the development of pancreatic cancer.  She subsequently contended that the Veteran's PTSD kept him from seeking proper treatment for pancreatic cancer and diabetes mellitus, which caused his death, and that PTSD weakened his immune system, which led to the development of colon cancer, pancreatic cancer, and diabetes mellitus.  See statements in support of claim received in August 2009 and April 2012; July 2010 VA Form 9; undated statement in support of claim.  

The Veteran died in January 2009 at the age of 80, more than six decades after his discharge from active duty.  As indicated in the death certificate, the direct causes of death were pancreatic cancer and diabetes mellitus.  

The Board notes at this juncture that both disabilities that directly caused the Veteran's death are diseases for which service connection may be established on a presumptive basis.  More specifically, pancreatic cancer is a disease presumptively associated with exposure to radiation and diabetes mellitus is a disease presumptively associated with exposure to herbicide agents.  Diabetes mellitus is also considered a chronic disease that if manifest within a year from the Veteran's discharge from service, is presumptively linked to that service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  The evidence of record does not support a finding that diabetes mellitus was diagnosed within a year of the Veteran's July 1947 discharge from service.  See VA and private treatment records.  There is also no evidence to support a finding that the Veteran was exposed to either radiation or herbicide agents while on active duty.  For these reasons, service connection on a presumptive basis is not warranted for either pancreatic cancer or diabetes mellitus.  The appellant is not precluded, however, from establishing service connection for the cause of the Veteran's death on a direct basis rather than a presumptive one.  See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994). 

The evidence of record does not support the claim for service connection for the cause of the Veteran's death on a direct basis.  As an initial matter, the Veteran's service treatment records do not show that he developed pancreatic cancer and/or diabetes mellitus during service.  Moreover, there is no competent evidence that establishes an etiological relationship between pancreatic cancer or diabetes mellitus and active service.  See VA and private treatment records.  

The crux of the appellant's case, however, is not that the pancreatic cancer and/or diabetes mellitus are due to service, but rather that the Veteran's service-connected PTSD contributed to the Veteran's death.  The Board will address each of the contentions raised in turn.  

As noted above, the appellant has asserted that the Veteran's service-connected PTSD caused him to develop colon cancer, which in turn led to the development of pancreatic cancer.  The Board notes that the medical evidence of record reveals that colon cancer was diagnosed in August 2005 and, following treatment, went into remission.  Pancreatic cancer was diagnosed in December 2007.  See records from the New Mexico VA Healthcare System.  

Records from this facility contain an October 2005 addendum authored by an attending physician, which states that the Veteran's anxiety/PTSD made him delay work up (w/u) for heme positive stools for an extended period of time, likely adversely affecting his prognosis with regard to his colon cancer.  In a statement filed prior to his death, the Veteran asserted that that he delayed getting a colonoscopy because of his PTSD such that his PTSD caused his colon cancer to advance.  See October 2005 VA Form 21-4138; November 2005 statement in support of claim.  These statements were made in conjunction with the Veteran's claim for an initial rating in excess of 50 percent for PTSD; he had not filed a claim seeking service connection, to include on a secondary basis, for colon cancer.  

The Board acknowledges the October 2005 statement and finds that it is probative.  However, it does not support a finding that the Veteran's PTSD caused the development of colon cancer, as asserted by the appellant.  The attending physician is not saying that symptoms associated with PTSD caused the development of colon cancer.  Rather, she is saying that the PTSD caused the Veteran to delay getting treatment for symptoms that eventually were diagnosed as colon cancer such that the prognosis associated with his colon cancer had been adversely affected.  The Board interprets this statement to mean that the colon cancer was already present and that the prognosis for recovery from this disease had diminished because of the Veteran's delay in getting treatment due to his PTSD.  This statement is distinct from the one advanced by appellant that PTSD caused colon cancer.  

In order to address the appellant's assertion that PTSD caused him to develop colon cancer, which in turn led to the development of pancreatic cancer, the RO sought a VA medical opinion regarding whether it is at least as likely as not that the Veteran's pancreatic cancer metastasized from the Veteran's colon cancer.  The opinion was provided in May 2011 after review of the Veteran's claims folder (to include VA and private medical records and the death certificate).  It was the VA examiner's opinion that it is less likely as not that the Veteran's pancreatic cancer metastasized from his colon cancer.  The rationale in support of this opinion was a medical treatise from Mayo proceedings, which indicated that there was no relationship between colon and pancreatic cancers.  Because the opinion was based on a review of the Veteran's records and a citation to medical literature, it is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion). 

Appellant has also contended that the Veteran's PTSD kept him from seeking proper treatment for pancreatic cancer and diabetes mellitus, which caused his death.  There is no competent evidence of record to support this assertion.  In fact, review of the claims folder reveals that the Veteran was able to seek treatment for a myriad of problems despite being diagnosed with PTSD, to include treatment for his diabetes mellitus.  See records from the New Mexico VA Healthcare System.  And in regards to the Veteran's treatment for pancreatic cancer, records associated with his treatment for that disease reveal that the Veteran complained of abdominal pain that had been present for approximately one year just prior to his diagnosis, at which time he related that he thought the pain was related to gallbladder stones.  The Veteran never indicated that the symptoms associated with his PTSD kept him from seeking treatment for abdominal pain.  See December 2007 physician emergency department note.  

Lastly, appellant asserts that the Veteran's PTSD weakened his immune system, which led to the development of colon cancer, pancreatic cancer, and diabetes mellitus.  The Board acknowledges that appellant is competent to report the symptoms associated with the Veteran's PTSD, colon and pancreatic cancers, and diabetes mellitus.  She is not competent, however, to attribute the symptomatology associated with PTSD to a weakened immune system, or to attribute a weakened immune system to the development of colon and/or pancreatic cancer or diabetes.  This is so because the immune system is an internal process that cannot be directly observed, which is distinguishable from those types of disabilities that are capable of direct observation, to include a separated shoulder, varicose veins, and flat feet.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  The Board also notes that appellant's competency is diminished because it appears that she and the Veteran were estranged and not living together at the time of his death.  See September 2008 pastoral care note.  

In the absence of any competent evidence that establishes an etiological relationship between the Veteran's service-connected PTSD and pancreatic cancer or diabetes mellitus, and for the reasons discussed more fully above, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As such, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Board acknowledges that notice was not provided to appellant prior to the issuance of the September 2009 rating decision that is the subject of this appeal.  Any pre-adjudicatory notice error is non-prejudicial, however, as appropriate notice was provided to the appellant in an April 2011 letter and the claim was readjudicated in a June 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and the RO made an unsuccessful attempt to obtain records from the Social Security Administration (SSA).  The RO also sought a medical opinion to address the contentions raised by the appellant.  While the Board acknowledges that not all assertions raised by appellant were addressed in the medical opinion, the Board finds that no addendum opinion is needed to substantiate the claims raised by the appellant.  See Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


